UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10−Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51806 CHINA MARKETING MEDIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Texas 76-0641113 (State or other jurisdiction of (I.R.S. Empl. Ident. No.) incorporation or organization) RMA 1105 Lianhe Mansion No. 20 Chaowai Street Beijing, 100020, China (Address of principal executive offices, Zip Code) (86)10-65882030 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No[X] The number of shares outstanding of each of the issuer’s classes of common equity, as of October 31, 2012 is as follows: Class of Securities Shares Outstanding Common Stock, no par value TABLE OF CONTENTS PART I – Financial Information Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II – Other Information 12 Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. CHINA MARKETING MEDIA HOLDINGS, INC. (Unaudited) Condensed Consolidated Financial Statements For The Three And Nine Months Ended September 30, 2012 - 2 - CHINA MARKETING MEDIA HOLDINGS, INC. INDEX TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 F-2 Condensed Consolidated Statements of Operations And Comprehensive Income (Loss) for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) F-4 Condensed Consolidated Statement of Changes in Stockholders’ Equity for the Nine Months Ended September 30, 2012 (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-6 – F-19 F-1 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Currency expressed in United States Dollars (“US$”), except for number of shares) September 30, 2012 December 31, 2011 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Investment held-to-maturity - Total current assets Non-current assets: Investments – equity method Related party receivables – affiliates Other receivables Investment held-to-maturity - Deposit on purchase of real estate Property, plant and equipment, net License agreement, net Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and levies Deferred revenues Taxes payable - Other payable Total liabilities Commitments and contingencies Equity: China Marketing Media Holdings, Inc. stockholders’ equity: Common stock, no par value, 100,000,000 shares authorized, 28,686,002 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-2 CHINA MARKETING MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenue, net $ Cost of revenue ) Gross profit Operating expenses: Salaries and related benefits expenses ) General and administrative ) Total operating expenses ) (Loss) income from operations ) ) Other income (expense): Interest income Loss in equity investment ) Other income - - Total other income (expenses) (Loss) income from continuing operations before income taxes ) ) Income tax expense - ) ) ) (Loss) income from continuing operations, net of tax ) ) Discontinued operations, net of tax - ) - ) NET (LOSS) INCOME ) ) $ ) $ Other comprehensive (loss) income: - Unrealized loss on securities available-for-sale - ) - ) - Foreign currency translation (loss) gain ) COMPREHENSIVE (LOSS) INCOME $ ) $ $ ) $ Earnings per share – basic and diluted: (Loss) income from continuing operations attributable to China Marketing Media Holdings, Inc. common stockholders $ ) $ $ ) $ Discontinued operations attributable to China Marketing Media Holdings, Inc. common stockholders $
